Citation Nr: 1515631	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-18 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Is the Dependents' Educational Assistance (DEA) overpayment of $7232.87 valid?


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from June 1989 to May 1996.  The appellant in this case is the Veteran's ex-stepdaughter; the Veteran and the appellant's mother divorced on July [redacted], 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO).  The appellant timely appealed that decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the appellant's May 2013 substantive appeal, VA Form 9, the appellant asked for a Board hearing.  Apparently, the Veteran was scheduled for that hearing in June 2014; she failed to appear for that hearing.  In a July 2014 correspondence, however, the appellant indicated that she was not properly notified of the hearing, submitting evidence that the hearing notification letter was initially sent to the Veteran's address not hers, and then when it was finally sent to the correct address, was addressed to the Veteran and not the appellant.  She requested that her hearing be rescheduled.  In light of the documented improper addressing of the hearing notification letter, the Board finds that the appellant has demonstrated good cause for failing to appear for her hearing, and a remand is necessary in order to reschedule her for a hearing properly.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing before a Veterans Law Judge, either at the local regional office or via videoconference, whichever is quicker, and notify her and her representative, if any, of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the appellant withdraws her request for a hearing or fails to report for same please add appropriate documentation to the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




